Citation Nr: 1325493	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  08-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a burn injury to the face and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for residuals of a burn injury to the face and hands.

In July 2008 and August 2010, the Veteran testified at hearings before a Decision Review Officer (DRO) and a Veterans Law Judge at the RO, respectively.  Transcripts of these hearings have been associated with the claims folder.

In August 2010, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In December 2010 and May 2012, the Board remanded this matter for further development and to schedule the Veteran for a new Board hearing.

The Veteran testified before the undersigned at a June 2013 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records, including a March 2008 VA dermatology procedure note, a January 2009 VA ambulatory care treatment note, and a February 2011 VA examination report, include diagnoses of squamous cell carcinoma of the right cheek, bilateral degenerative joint disease of the wrists, and osteoarthritis of the left hand.  The Veteran's service treatment and personnel records are unavailable and presumed to have been destroyed.  He contends that his current skin problems involving the face and hands and his current hand and wrist arthritis are the result of a burn injury in service.  Specifically, he has reported that he was working on the engine of an armored personnel carrier when the gasoline in the engine ignited and sprayed on his face, forearms, and hands.  He was subsequently hospitalized at Fort Hood due to burns sustained to his hands and face.

The Veteran was afforded a VA examination in February 2011 to assess whether there were any current residuals of a burn injury to the face and hands.  The examiner who conducted the examination opined that there were no residuals of a burn injury to the face and hands and that it was not likely ("less as likely as not") that the Veteran's current facial and hand conditions were due to residuals from burn injuries.  This opinion was based on a review of his medical records and the fact that he had undergone several facial cryosurgeries for actinic keratosis.  Also, there were no burn residuals mentioned in any VA dermatology treatment notes.  With respect to the diagnosed osteoarthritis of the left hand, the examiner explained that the Veteran had been found to have generalized arthritis, which was part of the natural process of aging.  His left hand condition was also a result of the osteoarthritis process, was associated with mild deficits, and was not a residual of a burn injury.

In December 2012, the examiner who conducted the February 2011 VA examination re-reviewed the Veteran's claims file and opined that it was not likely ("less likely as not") that the burn injury incurred in service was etiologically related to the current skin disorders or osteoarthritis of the left hand.  The examiner reasoned that the Veteran had been diagnosed as having actinic keratosis and squamous cell carcinoma and that a review of medical literature revealed that actinic keratosis is a type of flat, scaly growth on the skin that is most often found on areas exposed to the sun, especially the face and the backs of the hands.  The growth may appear as a rough red or brown patch on the skin or as cracking or peeling of the lower lip that does not heal.  Without treatment, this scaly growth may turn into squamous cell skin cancer.  Thus, it was not likely ("less likely as not") that the Veteran's current skin condition was a residual from an in-service burn injury.

As for the osteoarthritis of the left hand, the examiner explained that the Veteran had been found to have generalized osteoarthritis, which is part of the natural process of aging.  His left hand disability was also a result of the osteoarthritic process with aging and there were no deficits due to residuals of burns.  Medical literature indicated that first and some second degree burns heal in days to weeks without scarring.  Deep second degree and small third degree burns take weeks to heal and usually cause scarring.  There were no records to indicate the degree of burns that the Veteran sustained.  However, even assuming that he had third degree burns, his hands did not show any areas of residual scarring.  He experienced degenerative joint disease of various joints in his hand as well as stiffness and mild deficits in full extension of the middle and ring fingers.  He was able to make a fist and had a good hand grip.  Also, his claimed osteoarthritis of the left hand did not interfere with his 40 year occupation involving repair work.  Thus, it was less likely that he had hand residuals of a burn injury and it was more likely that the osteoarthritis of his left hand was due to aging.

New opinions as to the nature of any current residuals of  a burn injury to the face and hands are necessary because, with respect to the Veteran's hands, the February 2011 and December 2012 opinions only addressed the osteoarthritis of the left hand and did not address the current right hand arthritis.  Moreover, the Veteran subsequently submitted medical literature which indicates that burns and exposure to petroleum products may increase the risk of skin cancer.  In light of his reported burns in service and direct exposure to gasoline, new opinions should be obtained that take into consideration the newly submitted medical literature.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the June 2013 hearing, the Veteran reported that he continued to receive treatment from a dermatologist.  The most recent VA treatment records included in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Tampa Vista electronic records system and are dated to December 2011.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received post-service treatment for residuals of a burn injury to the face and hands (including the dermatology treatment reported during the June 2013 hearing), to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for residuals of a burn injury to the face and hands from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for residuals of a burn injury to the face and hands (to include any skin or orthopedic problems involving the face and hands) contained in the Tampa Vista electronic records system and dated from December 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination with a physician who possesses appropriate expertise to obtain opinions as to whether any current facial or hand disabilities (including, but not limited to, skin and orthopedic problems) were caused by a burn injury in service.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current facial and hand disability identified (i.e. any facial and hand disabilities diagnosed since March 2007, including any skin problems and orthopedic disabilities), the examiner shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current disability had its onset in service, had its onset in the year immediately following service (in the case of any current arthritis), is related to the Veteran's reported burn injuries of the face and hands in service due to exposure to burning gasoline, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and discuss all face and hand disabilities (including, but not limited to, skin and orthopedic problems) diagnosed since March 2007, the Veteran's reported burn injuries to the face and hands in service due to exposure to burning gasoline, the medical literature submitted by the Veteran (i.e. the articles from InteliHealth, the Skin Cancer Foundation, and Cancer Research UK), and the February 2011 and December 2012 opinions pertaining to the etiology of the Veteran's skin and hand problems.  For purposes of the above opinion, the Veteran's reports of burn injuries to the face and hands in service due to exposure to burning gasoline shall be presumed to be accurate.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report burn injuries in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.  The absence of objective clinical evidence of treatment for residuals of burn injuries to the face and hands in service and for many years after service cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



